 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDHehr International,Inc.andAluminum Workers In-ternational Union,AFL-CIO, Case 4-CA-7755October 13, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn June 25, 1976, Administrative Law Judge PaulBisgyer issued the attached Decision in this proceed-ing. Thereafter, the Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Hehr International, Inc.,Orwigsburg, Pennsylvania, its officers, agents, suc-cessors, and assigns, shall take the -action set forth inthe said recommended Order.iThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge, It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products, Inc,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASEPAUL BISGYER, Administrative Law Judge: This proceed-mg, with all parties represented, was heard on April 6 and7, 1976, in Pottsville, Pennsylvania, on the complaint of theGeneral Counsel issued on February 23, 1976,1 and theanswer of Hehr International, Inc., herein called the Re-spondent or the Company. In issue is the question whetheriThe complaint is based on a charge filed by Aluminum Workers Inter-national Union, AFL-CIO, on December 16, 1975, a copy of which wasduly served on the Respondent by certified mail on the same day.the Respondent, in violation of Section 8(a)(1) and (3) ofthe National Labor Relations Act, as amended,2 discrimi-natorily discharged Beverly Baver because of her unionsupport and sympathies and threatened to close down theplant and relocate it if she tried to bring a union in. At theclose of, the hearing, the parties waived oral argument butthereafter submitted briefs in support of their respectivepositions.Upon the entire record, and from my observation of thedemeanor of the witnesses, and with due considerationbeing given to the arguments advanced by the parties,- Imake, the following:FINDINGSAND CONCLUSIONSI.THE BUSINESSOF THE RESPONDENTThe Respondent,a California corporation, is engaged inthe manufacture of aluminum architectural materials at itsOrwigsburg,Pennsylvania,plant, which is the only facilityof the Respondent involved in_this proceeding.During thepast 12 months,the Respondent sold and shipped goodsvalued in excess of $50,000 from its Orwigsburg plant topoints located outside Pennsylvania.The Respondent admits for the purposes of this caseonly, and I find, that it is an employer engaged,in com-merce within, the meaning of Section 2(6) and(7),of theAct.It.THE LABOR ORGANIZATION INVOLVEDIt is_concededby theRespondent for the purposes'of thiscase, and I find,thatAluminum Workers InternationalUnion, AFL-CIO,herein calledthe Union,is a labor orga-nization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The EvidenceThis is another one of those familiar cases where theemployer is charged with unlawfully terminating the em-ployment of an employee to discourage union membershipor support and the employer vigorously resists the chargeof discrimination, insisting that his action was promptedsolely by legitimate business considerations.1.Events precedingBayer'sdischarge; the Union'sappearanceBeverly Baver, the subject of the alleged discrimination2 Sec. 8(a)(1) of the Act makes it an unfair labor practice for an employer"to interfere with, restrain, or coerce employees in the exercise of the rightsguaranteed in section 7 " Insofar as pertinent, Sec. 7, in turn, provides that"[elmployees shall have the right to self-organization, to form, join or assistlabor organizations, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection ."Sec. 8(a)(3), with certain qualifications not material herein, prohibits anemployer "by discrimination in regard to hire or tenure of employment orany term or condition of employment to encourage or discourage member-ship in any labor organization .."226 NLRB No. 72 HEHR INTERNATIONAL, INC.in this case, worked in the fabrication department of theRespondent's Orwigsburg plant from January to December5, 1975,3 when she was summarily terminated without priorwarning or notice. At the time of her discharge, she operat-ed a saw,as well as other machines. There is no questionthat she was a competent operator, having received fourwage increases in the 11 months of her employment, thelast one in August. Admittedly, Baver was never given awritten reprimand or warning or its equivalent, a so-calleddiscussion report.The Respondent asserts that Baver wasdischarged solely for failing to notify the Respondent ofher absence on three separate occasions, as required by itsrule, and not because of her support of the Union. Thisrule,which is included in a -handbook given to new em-ployees upon their employment and which is posted nearthe employee timeclock, provides:If you know that you will have to be absent, notifyyour immediate supervisor or the Plant Superinten-dent's office in advance or as early as possible on theday of your absence. No notification by noon of theday of your absence will be considered an absencewithout notice,except under extenuating circum-stances. Two absences without notice are grounds fordismissal.In its brief, the Respondent concedes that through theyears it has been lenient in the enforcement of this rule andthat it has not discharged employees solely for two absenc-es without notification.The-pertinent events leading up to Bayer's discharge areas follows:Probably on Tuesday morning, November 25, employeeBonnie Engleman,in the presence of Baver,inquired ofForeman Harold Wagner whether she would be paid holi-day pay for Thanksgiving Day if she were sick the nextday. Upon receiving a negative answer, Engleman returnedto her machine. As Engleman was walking away, Baverasked Wagner for a day off to go deer hunting. There is aserious conflict in testimony concerning the ensuing con-versation. Baver testified that-she askedWagner whethershe could be off on Monday, December 1, for the indicatedpurpose;, that Wagner refused to give her the requested dayoff but added that she could have Tuesday or Wednesday(December 2 or 3); and that Baver thereupon respondedthat then she would take Tuesday off .4Wagner, on the other hand,gave this testimonial ac-count of the conversation:Ms. Baver approached me in this manner: She said,"I am not going to be here on Tuesday, the 2nd [ofDecember]; I'm going hunting."I said, "Wait a minute." I said, "This isn't the wayit'sdone." I said, "When we go hunting, we eitherhave vacation time coming or permission from man-agement to be off-that day." Ms. Baver said, "Then, Iwould like your permission." I said, "I'm sorry. I can't3All dates refer to 1975 unless otherwise indicated4 Engleman testified that, as she was walking away, she heard Baver askwhether she could have Tuesday off so that she could go hunting However,she further testified that she did not hear Wagner's answer as she had al-ready reached her machine391give you permission to be off, for two reasons: one,one of the other saw operators [Doris Brady] is onvacation that week; and the other one being, the back-up saw operator, Bob Kalochie, is going to be out thatday hunting,so itwould leave me with one saw opera-tor,which would be an impossible situation; and,therefore,I cannot letyou have the day off." And shesaid, "Well, I'm going anyway." She said, "I'll call insick." I said, "If you call in sick, you'd better be sick."And that's it.In view of the subsequent events, I find that Bayer's ver-sion of the conversation in question is more convincingand credible than the embellished testimony of ForemanWagner. Thus, Engleman testified to a later conversationshe had with Wagner in the presence of employee HelenVer Dier 5 on Wednesday, November 26, as follows: Sheasked Wagner who was going to run the saw operated -byemployee Dons Brady who was scheduled to go on-vaca-tion the week of December 1. Wagner replied that she,Engleman, would take over Brady's saw. When Englemanthereupon inquired who would run the saw operated byBaver, who she evidently presumed would be off on De-cember 2, Wagner stated that Ver Dier would'be assignedto it.Wagner testified that it is possible that he had had adiscussionwithEngleman regarding the operation ofBrady's saw and that he might have told Engleman to op-erate it for 1 day when the group leader, Bob Kalochie, wasscheduled to be absent. However, he denied having hadany discussionwithEngleman concerning the operation ofBayer's saw. In fact, he denied that Ver Dier was in theplant on November 26 although, when shown Ver Dier'sattendance record disclosing that she had worked that day,Wagner agreed to its correctness. Moreover, it isundisput-ed that Ver Dier actually operated Bayer's saw on Decem-ber 2 in the latter's absence.Engleman, who recently left the Respondent's employ,impressed me as an honest, forthright, and reliable witnesswho had no reason to contrive testimony against the Re-spondent. I, therefore, credit her account which is consis-tent with the events that ensued.Another indication that Baver was given permission byWagner to be off on December 2 is evident in the instruc-tions Baver received on December 1, in anticipation of herabsence the next -day, from the group leader, Bob Kalo-chie,b who substituted for Foreman Wagner while the latterwas on leave that day.' Between 12:30 and 1 p.m., on De-cember 1, Kalochie went to Bayer's machine, handed herwork orders for December 2, and told her to do most of theassigned work since she was going to be out that day. Bav-er thereupon proceeded to perform the assignment 8Baver did not work on Tuesday, December 2, and, in her5Ver Dier was not called as a witness by any party6Itwas stipulated that Kalochie was not a supervisor within the meaningof Sec 2(11) of the Act,although on occasions,in the absence of ForemanWagner, he performed some of Wagner's functions,involving the routinescheduling and assignment of workIt appearsthatWagner went deer hunting on December 1eThe foregoing findings are based on the uncontradicted testimony ofBaver and Engleman, which I credit.Kalochie was not produced as a wit-ness 392DECISIONSOF NATIONALLABOR RELATIONS BOARDabsence, Ver Dier operated her saw. The next morning(December 3), after reporting for work, Baver credibly tes-tified thatWagner asked her whether she had seen anydeer while hunting. Baver answered in the negative and, inresponse to her inquiry, Wagner stated that he had had thesame experience. Baver also testified that Wagner did notquestion her about her absence or failure to call in on De-cember 2; nor did he make such an inquiry on December4.Although Wagner denied that he discussed with Bavertheir deer hunting experiences, he admitted that he saidnothing to her on December 3 or 4 about her December 2absence without notification to the Respondent. This lackof inquisitiveness is inexplicable especially since, accordingtoWagner, Bayer's absence was in plain defiance of hiswarning to her not to take off. Indeed, it is undisputed that,when Baver was previously absent on October 13 withoutnotifying the Respondent, Wagner questioned her the verynext day regarding her absence. In these circumstances, itis certainly reasonable to assume that Wagner's failure toquestion Baver about her December 2 absence was due tothe fact that he had previously granted her permission totake off. 'Plant Superintendent Ronald Shappell testified that onDecember 3, between 7:30 and 8 a.m., in accordance withhis daily procedures, he inspected the employees' timecardsfor the purpose of computing and noting on each timecardthe hours each employee worked the day before and torecord the nature of the absence of an employee on thatday, if such were the case 9 He further, testified that on thisoccasion he inserted on Bayer's timecard for December 2an "N" designating an absence without notification. How-ever, he also testified that, although it is his practice beforenoting an "N" on a timecard to check with the secretary orother persons in the office and the employee's foremanwhether a telephone call had been received from the absentemployee, he did not recall' checking with the office orForeman Wagner whether Baver had notified the Compa-ny of her absence. In addition, Shappell testified, he didnot remember talking to Baver about her absence beforerecording the "N" on her timecard.On Thursday evening, December 4, the, Union, whichhad previously been contacted by several employees, heldan organizational meeting at a local motel. Bayer and threeother employees attended. A union representative distrib-uted union literature and explained the organizational set-up and the benefits to be-derived from unionization. Work-ing conditions at the Respondent's plant were thendiscussed and union authorization cards were handed outfor those in attendance to complete and sign. Baver filledout and signed her card and returned it to the union repre-sentative. Before the meeting ended, the employees werehanded, additional authorization cards to be used in solicit-ing signatures from other interested employees. Each em-ployee who was present at the meeting also received a plas-9 Alphabetical letters are used for such purpose as, for example, "N" forabsence without notification, "V" for vacation, "P" for permission to beabsent,"L" for lateness,and "X" for insufficient excuse to be absent, al-though notification was given. These notations are subsequently transcribedby the office secretary to a permanent attendance record card when it isconvenient for her to do so.tic pen and pencil holder with the Union's name,Alumi-num Workers International Union, AFL-CIO, imprintedon the flap.2.The dischargeThe next morning, December 5, Baver reported forwork, wearing her union pen and pencil holder in thebreast pocket of her blouse with the flap of the holder onwhich the Union's name was imprinted completely ex-posed and visible.10 Baver testified that about 8:30 a.m.,when she approached Foreman Wagner in the plant to aska question, he noticed the pocket holder and remarked toBaver that if she "keep[s] on trying to bring aunion inhere, they are going to close down the plant and move it toRoute 80 or 81 where they have a better access to Canada."Baver, according to her testimony, simply turned aroundand walked away.Wagner admitted that he observedBaver wearing thepocket pen and pencil holder with the Union's name dis-played; that he asked her what it was; that she respondedthat it was the Aluminum Workers of America; and that heonly commented, as he would when a person wears a newdress or has a haircut, "That's nice." He, however, categor-ically denied making any threat to Baver.Iam not convinced that Wagner's inquiry was entirelyinnocent. As indicated above, Wagner was not a candidwitness in other respects. On the other hand, I findBayer'srecollection of this incident, as well as of others, more reli-able and not imagined to support her case against the Re-spondent. Accordingly, I credit her testimony.Baver continued to wear the union pocket holder inopen view when she and Engleman took their coffeebreakbetween 9 and 9:10 in the morning. While she was standingin the coffee line and was subsequently seated at the tabledrinking her coffee, Bayer was observed by`Plant ManagerJohn H. Raffa.At the end of the coffeebreak, Baver returned to thework area and within a few minutes Wagner directed herto accompany him to the office. Upon arriving there, Wag-ner told her to wait in Plant Superintendent Shappell's of-fice,which was adjacent to the main office, while he (Wag-ner) went into the latter office. After a few minutes,duringwhich time Baver overheard Raffa telling someone to type"it" up right away, Raffa, Shappell, and Wagner enteredShappell's office where Baver was waiting. Declaring thatBaver had had a third unexcused absence, Raffa informedher that she was being dismissed. Baver voiced dis-agreement that she had three unexcused absences andasked for the dates. Raffa thereupon stated that the dateswere September 13 (a Saturday),] October 13, and Decem-ber 2. In response, Baver asserted that she had taken offonly one time without notifying the Respondent and thatthat was on October 13 when she went to Reading, Penn-10 It appears that only one other employee wore the pen and pencil holderwhich she had received from the Union.11 It appears that the Respondent's secretary had erroneously noted onSaver's permanent attendance record an"N" (absence without notification)for September 13 and an"X" (notification given but excuse insufficient) forSeptember 20 The timecards,from which the information for the atten-dance record is derived, disclose an "X" for September 13 and an "N" forSeptember 20 HEHR INTERNATIONAL, INC.sylvania, to seek other employment.12 As for the September13, Saturday, absence, 'I Baver stated that.she was involvedinmapping out a route for the "Ride-A-Thon," a horse-riding event, which was scheduled for Sunday, September21. Referring to her December 2 absence, Baver explainedthatWagner had given her permission to take off that day.Raffa thereupon left the room and returned with Bayer'sattendance record and showed her the "N" notation for theindicated days.14 This led to a heated argument in whichshe challenged Wagner to deny that he had given her per-mission to take, off on December 2. After evading Bayer'schallenge two or three times, Wagner denied granting herpermission. This provoked Baver to accuse Wagner oflying. Thereafter, Baver was handed a dismissal slip 15 tosign.At first, she refused to sign it because the reason wasuntrue, even though Raffa offered to insert any statementshe wanted. Eventually, out of sheer anger, she signed theslip and returned to her machine to collect her personaleffects.While so engaged, Raffa approached Baver to ar-range for remitting her final paycheck. Obviously irritated,she expressed the lack of interest. Thereafter, she punchedout and left the plant. 16It is the Respondent's position that it was ForemanWagner who made the final decision to terminate Baverbecause she had received a third "N" for her absence onDecember 2 without notifying the Respondent, under thefollowing circumstances:Although Plant Manager Raffa makes routine checks ofemployee timecards almost every morning to determine to-tal hours worked in the various departments the previousday as a basis for determining the number, of work hours toschedule for the next day, he was too preoccupied withother tasks due to the absence of a number of supervisorsand other production employees during the week of De-cember 1 to inspect the timecards until Friday, December12 Bayer credibly testified,without contradiction,that when she came towork on October 14 Wagner questioned her about the October 13 absenceand that she candidly answered that she had applied in Reading for a betterjob paying$4.04 an hour and good benefits. As Shappell was passing by,Wagner mentioned those terms to him,receiving Shappell's response that hecould not blame her for trying to get such a job13According to Bayer's uncontroverted testimony,which I credit, on Fri-day, September 12, Foreman Wagner asked her and other employees, as hecustomarily did, whether they intended to work that Saturday(September13),which was an overtime day. Baver informed Wagner,who incidentallywas one of the sponsors' of the "Ride-A-Thon," that she would not be inbecause she was going to map the route for that horse-riding event.Whenshe came to work the following Monday, September 15, neither Wagner norany other supervisor mentioned her September 13 absence.Significantly,Wagner also testified,under cross-examination,that on one occasion Baverasked for time off to participate in the"Ride-A-Thon"and that he grantedher request.14At the hearing,Raver testified that she did not recall seeing the "N"notation for December 2 when she punched the timeclock on subsequentdas of that week5The slip,which is entitled"Notice ToEmployee As To Change InRelationship,"stated that she was discharged on December 5. "This weekyou had your third absence without notice."The slip has a blank space forthe employee's signature but adds the phrase "Only necessary for leave ofabsence."16 The foregoing narrative of Bayer's exit interview is based on her testi-mony, which I find more accurately reflects what probably transpired onthis occasionWhatever variances there are in the testimony of the otherparticipants with respect to Bayer's account,as well as with respect to theirown testimony,they do not relate to significant matters.3935.About 8 o'clock that morning, Raffa, while inspectingthe timecards, noticed that an "N" was inserted on Bayer'scard for December 2. Raffa promptly discussed this dis-covery with Plant Superintendent Shappell, who testifiedthat he had made that notation. Raffa told Shappell that hethought that the "N" was Bayer's second unexcused ab-sence while Shappell, in response, expressed his belief thatitwas her third. Raffa and Shappell thereupon proceededto the main office where they verified from Bayer's perma-nent attendance record that the December 2 was her third.They then entered the plant and informed Wagner that, asa result of Bayer's December 2 unexcused absence, she hadthree "N's" on her record. When Wagner stated that hewas unaware of the three "N's, Raffa asked him and Shap-pellwhat they intended to do about it." Wagner repliedthat he would let Baver go.18 In this connection, it cannotbe overlooked that, although Shappell was the one who, onDecember 3, assertedly noted the "N" for December 2 onBayer's timecard and believed that it was her third one, hedid not take any action against Baver or apprise Raffauntil the latter initiated the measures to terminate Baver.B. Concluding Findings1.With respect to Bayer's dischargeThe question whether an employee was illegally dis-charged because of his or her union sympathies or activi-ties is not susceptible of easy determination as it largelyinvolves an inquiry into the employer's state of mind. Inresolving this question, therefore, all the facts and circum-stances surrounding the separation must be carefully ap-praised with due recognition being accorded to the settledprinciple that an employer may terminate an employee forany reason, good, bad, or indifferent, provided he is notmotivated by union-related considerations. Of course, it isequally well established that the existence of a "justifiableground for dismissal is no defense if it is a pretext and notthe moving cause."19A careful review of the evidence persuades me that theRespondent discharged Baver because of her union sympa-thies and support and not because of her three absenceswithout notification to the Company, as it vigorously con-tends.Without repeating the details, it is clear that the Re-spondent summarily discharged Bayer, concededly a com-petent employee, on December 5, without prior notice orwarning.While it appears that the Respondent does nothave a rigid or consistent policy for issuing written repri-mands or warnings described as "discussion reports," it isundisputed that such discussion reports have been issuedto a number of employees for unexcused absences, poorattendance, and lateness, but never to Baver. Indeed, thereis evidence that several employees with apparently worseattendance and lateness records than Bayer's during amuch shorter tenure were given discussion reports beforetheir eventual termination. Viewing the suddenness and17Raffa testified that at this point a decision could have been made togive Baver a written or oral discussion report, that is, a warning18The foregoing embodies the combined testimony of Raffa, Shappell,and Wagner.19N L R B v Solo Cup Company,237 F.2d 521, 528 (C A 8, 1956). 394NDECISIONS OF NATIONAL LABOR RELATIONS BOARDseverity of-the penalty visited upon Baver in light of thefact,as found above, that the reason-which allegedly pre-cipitated the Respondent's action-Bayer's unexcused ab-sence on December 220-has no credible basis, an inescap-able inference is warranted that the purported reason is apretext designed to hide the Respondent's true motive. In-deed,the falsity of the reason relied upon by the Respon-dent strongly indicates that the discharge was actuallypromptedby an improper consideration. 21 What this con-sideration was is betrayed by the timing of the dischargewithin 1 hour after Foreman Wagner noticed Baver wear-ing for the first time the pen and pencil holder bearing theUnion'sname and warned her that plant closure wouldresult from her continued efforts to unionize the plant.Certainly, in these circumstances, the participation of theplant manager,the plant superintendent,and the foremanin the investigation,decision,and termination of a produc-tion worker,such as Baver was,suggests more than a nor-mal business procedure to separate an employee for violat-ing a company rule which requires notification in case ofabsence. Collective action of this nature,-inmy opinion,reinforces a finding of discrimination.This is especially sohere where Plant Superintendent Shappell testified that onDecember 3 he noted an "N" on Bayer's timecard for De-cember 2 without even ascertaining whether Baver hadfailed to call in her absence. Moreover,Shappell testifiedthat he believed that the December 2 "N" was Bayer'sthird and,yet, no punitive action was taken until Baverappeared in the plant displaying her union pen and pencilholder. The fact that,as the Respondent,points out,anoth-er employee also wore a union pen and pencil holder, in theplant and was not discharged does not exculpate the Re-spondent's discrimination against Baver. As one court ob-served,"a discriminatory motive, otherwise established, isnot disproved by an employer's proof that it did not weedout all union adherents."22Nor,for that matter,is a find-ing of discrimination negated, as the Respondent also ar-gues, because the Respondent permitted, an employee, whowas hired after the charge in this caseas filed, to wear, acap in the plant with insignia of United SteelworkersUnion,or because the Respondent hired an employee whoat the time was on strike at the plant of another employer,or because the Respondent hired a part-time truckdriverwho was a member of a Teamsters union.In sum, I find .that Bayer was discharged because of herunion sympathies and support and that her purported threeabsences without notification were, at best, a pretext toconceal the Respondent'srealmotivation to nip theUnion's organizational effort in the bud. Such conduct, Iconclude, constitutes discrimination in employment to dis-20 Asindicatedpreviously,I have serious doubt that Baver had an unex-cused absence in September.21Winchester SpinningCorporation v N L R B,402 F 2d 299, 306 (C.A 4,1968), in which the court observed that "[w]here an asserted business motiveisdiscredited,or contradictedby substantialevidence,the Board is free totreat it as pretextuous and infer discrimination on account of union activi-ty22Nachman Corporationv N L R B,337 F 2d 421, 424 (C A 7, 1964),enfg.146NLRB 23 (1964) AccordN L R B v W C Nabors, d/b/aW C Nabors Company,196 F 2d 272, 276 (C A 5,1952), enfg.89 NLRB538 (1950),cert.denied 344 U S 865.courage union membership violative of Section 8(a)(3) and(1) of the Act.Even were it -assumed that Bayer's allegedunexcused absences to some extent entered into the-Re-spondent's decision to terminate her, I find her union inter-est was a substantial moving cause and-that therefore hertermination would still violate the same statutory provi-sions.232.With respect to Foreman Wagner's threatAs found above,when Foreman Wagner noticed Baverwearing a union pen and pencil holder, he warned her that,if she continued her efforts to bring the Union into theplant, the Company would close the plant down and moveit to Route 80 or 81. Plainly,such'a threat necessarily inter-feres with,restrains,and coerces employees in the exerciseof their self-organizational rights and'violates Section8(a)(1) of the Act.THE REMEDYIt is recommended that the Respondent be ordered tocease and desist from engaging in the unfair labor practicesfound and take certain affirmative action designed to ef-fectuate the policies of the Act.I have found that the Respondent unlawfully dischargedemployee Beverly Baver because of her union sympathiesand support.To remedy this violation, it is recommendedthat the Respondent offer her immediate and full reinstate-ment to her former job or,if that job no longer exists, to asubstantially equivalent position,without prejudice to herseniority or other rights and privileges, and make her wholefor any loss of earnings she may have suffered by reason ofthe discrimination against her by payment to her of a sumofmoney equal to that which she normally would haveearned from December 5,1975, the date of her discharge,to the date of offer of reinstatement,less her net earningsduring the said period. Backpay shall be computed withinterest on a quarterly basis in the manner prescribed bythe Board in F. W.Woolworth Company,90 NLRB 289(1950), andIsisPlumbing&Heating Co.,138 NLRB 716(1962). To facilitate the computation,as well as to clarifyBayer's right to reinstatement and employment,theRe-spondent shall make available to the Board, upon request,payroll and other records necessary and appropriate forsuch purposes. The posting of a notice is also recommend-ed.In view of the nature of the discrimination for unionsympathies and support which "goes to the very heart ofthe Act,"24 there exists the danger of the commission bythe Respondent of other unfair labor practices proscribedby the Act. Accordingly, I recommend that the Respon-dent,be ordered to cease and desist from in any other man-ner infringing upon the rights guaranteed employees bySection 7 of the Act 2523 JP Stevens&Co, Inc v N L R B,380 F 2d 292, 300(C A 2, 1967),cert denied 389 U.S 1005,NLRB v Jamestown Sterling Corp,211 F 2d725, 726 (C A 2, 1954).24N L R B v Entwistle Manufacturing Company,120 F 2d 532,536 (C.A4, 1941)25N L R B v Express Publishing Company,312 U S 426, 433 (1941) HEHR INTERNATIONAL,INC.395Upon the basis of the foregoing findings of fact andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure ofemployment of Beverly Baver to discourage membershipin, and activities on behalf of,the Union,the Respondentengaged in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.4.By the foregoing conduct and by threatening Baverthat the Respondent would close down the plant and moveit if she persisted in her unionizing efforts, the Respondentinterfered with, restrained,and coerced employees in theexercise of their statutory rights within the meaning of Sec-tion 8(a)(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record,and pursuant to Section 10(c) of theNational Labor Relations Act, as amended,I hereby issuethe following recommended:ORDER 26The Respondent, Hehr International,Inc.,Orwigsburg,Pennsylvania,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in Aluminum WorkersInternational Union,AFL-CIO,or any other labor organi-zation,by discharging employees or in any other mannerdiscriminating against them in regard to their hire or ten-ure of employment or any term or condition of employ-ment.(b)Threatening employees to close down the plant ormove it to another area if they persist in their efforts tounionize the plant.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization,to form labor organizations,to join or assistthe above-named Union or any other labor organization,to bargain collectively through representatives of their ownchoosing,to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any and all such activities except to theextent that such right may be affected by an agreementrequiring membership in a labor organization as a condi-tion of employment,as authorized by Section 8(a)(3) of theAct.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Offer Beverly Baver immediate and full reinstate-ment to her former job or,if her job no longer exists, to asubstantially equivalent position,without prejudice to herseniority or other rights and privileges,and make her wholefor any loss of earnings she may have suffered by reason ofthe discrimination against her,in the manner set forth inthe section of this Decision entitled "The Remedy."(b) Preserve and, upon request,make available to theBoard or its agents,for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports,and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c)Post at its plant in Orwigsburg,Pennsylvania, theattached notice marked"Appendix."7Copies of said no-tice,on forms provided by the Regional Director for Re-gion 4, after being duly signed by the Respondent's author-ized representative,shall be posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter,in conspicuous places,including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken to insurethat said notices are not altered,defaced,or covered byany other material.(d)Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.26 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes27 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAfter a hearing at which all sides had the opportunity togive evidence, the NationalLaborRelations Board foundthatwe violated the NationalLaborRelations Act andordered us to post this notice.The Act gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all of these activities.WE WILL NOT discharge or lay off employees orotherwise discriminate against them because of theirmembership in, or activities on behalf of, AluminumWorkers InternationalUnion, AFL-CIO, or any otherlabor organization. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT threaten employees that we will closedown our plant or move it to another area if theypersist in their efforts to unionize the plant.WE WILL NOT in any other manner interfere with,restrain,or coerce employees in the exercise of theirright to self-organization,to form labor organizations,to join or assist the above-named Union or any otherlabor organization,to bargain collectively throughrepresentatives of their own choosing,to engage inconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection,or to refrainfrom any or all of such activities except to the extentthat such right may be affected by an agreement re-quiring membership in a labor organization as a con-dition of employment as authorized by Section 8(a)(3)of the Act.WE WILL offer Beverly Baver immediate and full re-instatement to her former job or, if that job no longerexists, to a substantially equivalent position,withoutprejudice to her seniority or other rights and privi-leges, and WE WILL make her whole for any loss ofearnings suffered by reason of the discriminationagainst her.All our employeesare free- to become or remain, or re-frain from becoming or remaining,members of AluminumWorkers InternationalUnion, AFL-CIO,or any other la-bor organization,except to the extent that such rightmaybe,affectedby anagreement requiring membership in alabor organization as a condition of employment as au-thorized by Section 8(a)(3) of the Act.HEHRINTERNATIONAL, INC.